Citation Nr: 0612614	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2. Entitlement to service connection for degenerative joint 
disease of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1979 to January 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's December 2003 substantive appeal appears to 
raise the issue that degenerative joint disease of the left 
shoulder and elbow is secondary to his service-connected 
degenerative disc disease of the lumbosacral spine.  The 
issues of direct service connection and secondary service 
connection are inextricably intertwined.  The U.S. Court of 
Appeals for Veterans Claims has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Here, since secondary service connection is 
an alternative theory to establish service connection, such 
determination could affect the outcome in the issue of 
entitlement to service connection for degenerative joint 
disease for both the left shoulder and the left elbow.  Thus, 
this matter requires further evidentiary development and 
initial adjudication by the RO.  

Furthermore, under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, while the record does not 
show a current medical diagnosis of degenerative joint 
disease for either the left shoulder or the left elbow, the 
veteran has complained of pain in his left shoulder and left 
elbow since April 2002 and reported in February 2003 that he 
had stiffness and pain in those locations (and that Celebrex 
helped to alleviate his pain, but that Tylenol was not as 
helpful).  He has reported (both at the February 2003 VA 
examination and the December 2003 informal conference with a 
local decision review officer) that a private chiropractor 
diagnosed arthritis based on x-rays, but these records have 
not been associated with the claims file.  The February 2003 
VA examiner diagnosed the veteran with tendinitis of both the 
shoulder and the elbow, but, as alleged by the veteran's 
representative in March 2006, this diagnosis was based on 
less than complete evidence, as no x-rays were taken of the 
left shoulder or left elbow (they were instead taken of the 
right shoulder and right elbow, and for some unexplained 
reason x-rays of the left upper extremity were cancelled).  
Thus, the evidence of record does not provide a complete 
picture of whether the veteran has the disabilities for which 
service connection is sought (and if present whether they are 
related to service or to his service-connected degenerative 
disc disease of the lumbosacral spine).  Consequently, a VA 
examination and medical opinion are indicated.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but was not notified of the criteria for establishing 
disability ratings or effective dates of awards.  Since the 
case is being remanded anyway, the RO will have the 
opportunity to correct these notice deficiencies and to 
provide additional notice regarding the evidence necessary to 
substantiate secondary service connection claims.  

Accordingly, the case is REMANDED for the following:

1.  The RO must advise the veteran of what 
is necessary to establish service 
connection for degenerative joint disease 
of his left shoulder and left elbow as 
secondary to his service-connected 
degenerative disc disease, of his and VA's 
responsibilities in developing that claim, 
and to submit everything in his possession 
pertinent to the claim.  The RO must also 
provide the veteran notice regarding the 
requirements for rating degenerative joint 
disease of the shoulder and elbow and for 
effective dates of any award as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  He should have 
the opportunity to respond.  

2.  The RO should ask the veteran to 
identify any additional treatment or 
evaluation he received for left elbow or 
shoulder disability that is not already of 
record (of particular interest are records 
from the private chiropractor identified 
by the veteran in December 2003, who 
reported diagnosed left elbow/shoulder 
arthritis based on x-ray review) and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the veteran.  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist.  The examiner should 1.) 
Determine whether the veteran has 
degenerative joint disease of the left 
shoulder or of the left elbow; 2.) If 
either is shown, opine whether it is as 
least as likely as not that degenerative 
joint disease of the left shoulder or of 
the left elbow was incurred in or 
aggravated by active service or is 
secondary to (caused or aggravated by) the 
veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination and explain the rationale for 
all opinions given.  

4.  The RO should then re-adjudicate the 
claims, including the alternative theories 
that degenerative joint disease of the 
left shoulder or left elbow is secondary 
to service-connected degenerative disc 
disease of the lumbosacral spine.  If they 
remain denied, the RO should issue an 
appropriate SSOC, and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


